UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6499


ROBERT E. TIPPENS, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of VA D.O.C.,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00784-HEH-RCY)


Submitted: September 28, 2018                                 Decided: October 17, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Earl Tippens, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Earl Tippens, Jr., appeals the district court’s order denying his 28 U.S.C.

§ 2254 (2012) petition without prejudice. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Tippens v. Clarke, No. 3:17-cv-00784-

HEH-RCY (E.D. Va. Apr. 13, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2